3.69


     OFFICE     OF THE   ATTORNEY    GENERAL   OF TEXAS

                            AUSTIN




EioaorrbLa
         A. T. rrlwle
Colan~Attorney
eiillockfunty
Goldthvalt~,
I.70
                                               171




   *ma. II, mat ou and after the paaui;sof
th&a Aat the COmty 5~~4 of sohool Tmatc~a In
           %=Fard    9t Tmaatooa of the dttriot to uhioh
    &           to&L      to bedded, the to,untyBoardor
    Tnutnr      8      pass LIPardor trmafurrlr~ the sold
    territory     and roddintag tha bound8rier of cirrr  dia-
    triak lffM fied     bg mid tranrfer, t&u8said order
    to ba maoHod in the Hlnutm of %a County I3om-d
    oi Truntna.       P r o vM ed    no loho-oldicltriet
                                th a t                   hall
    bm roduoodtc m aru of loa, than nino aquaresallaa."


        Thana two Aotamlupaaudby      the S.#g%&aturert#m
w    aoaaioq and it has been bid by cur Supmae Court tart
wh a mewn    loitoolbtrtrtots uy oonosred, ruoh provision6
malotbo oonotrued to~ebw.    8oa CrtuntySohool lPruatea8&
me     Cow% at al. v+ Diatrlat Trustems of Pra%rla Wirs cow
UreS&OOl 3s i trlot No. 8, 168 Sa wr (aa) 4%; board or Mhool
                  County i. Ball&c Cwmon Sob001 Matrlcrt  No.




        'It 18 ruaarswnkl Utrt tba oomty trusterr
     aL'on9 county cannot a&m0 srb&a * distriat cmi-
     pond  OS terrltery   iog in two aotmtier; end ~8
     a praotloal awttw s1 would Mllw    that wham a
     oounty line aonaolldatedkndqmdant rehooldh-
     triot baa bo~ arerkd    by the joint &ation   of
     both oouatlse, it nwsaauily    foUow* tht ti*t
     dlatriat aannot be abolish& or a&m&        emapt
     b y tb 00na eR  a i
                       tth io a wnty
                                   loklQQltVuMwl or
     oaeh aounty tuv1q.gtwrltwy eontalw*       theruin.
     0 9 *"
174